Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ Preliminary Amendment, filed on January 6, 2021, has been made of record and entered.  In this amendment, the Specification and claims 1, 9, and 13 have been amended.
No claims have been canceled or added; claims 1-19 are presently pending in this application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicants’ Priority Document was filed on January 6, 2021.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Synthesis and evaluation of carbon nanotubes composite adsorbent for CO2 capture: a comparative study of CO2 adsorption capacity of single-walled and multi-walled carbon nanotubes,” by Keren Osler et al. (hereinafter “Osler et al.”; Applicants’ submitted art).
Regarding claims 1, 2, and 4, Osler et al. teach carbon nanotubes having a surface area of 225.93 m2/g, and a pore volume of 2.91 cm3/g.  See page 43 and Table 2 of Osler et al.
The aforementioned nanotubes also exhibit a form such that the nanotubes are “entangled with each other”; see page 44 and Figure 1(b) of Osler et al.
In view of these teachings, Osler et al. anticipate claims 1, 2, and 4.

Claims 5, 6, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang et al. (KR 2013-0081921, Applicants’ submitted art; hereinafter “Kang et al. ‘921”).
Regarding claims 5 and 6, Kang et al. ‘921 teach the preparation of carbon nanotubes, wherein a homogenous supported catalyst is first prepared by mixing precursor solutions of an active component and a catalyst component to obtain a metal homogeneous aqueous solution, mixing the metal homogenous aqueous solution with a support, e.g., alumina, to impregnate the support, followed by drying to produce the supported catalyst, wherein the drying is a rapid drying process under vacuum that is performed at least two times (“multi-stage drying”), followed by calcination.  The resultant catalyst is then employed to synthesize carbon nanotubes.  See paragraphs [0006], [0043], and [0055] of Kang et al. ‘921.
Regarding claim 11, Kang et al. ‘921 teach molybdenum as an exemplary catalyst component.  See paragraphs [0006] and [0043] of Kang et al. ‘921.
In view of these teachings, Kang et al. ‘921 anticipate claims 5, 6, and 11.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over “Synthesis and evaluation of carbon nanotubes composite adsorbent for CO2 capture: a comparative study of CO2 adsorption capacity of single-walled and multi-walled carbon nanotubes,” by Keren Osler et al. (hereinafter “Osler et al.”; Applicants’ submitted art).
Osler et al. is relied upon for its teachings with respect to claims 1, 2, and 4, as stated above.
Osler et al. do not explicitly teach or suggest that the aforementioned nanotubes exhibit a volume resistivity of 0.0187 Ω∙cm or less at a temperature of 25°C and a pressure of 25 kN, as recited in Applicants’ claim 3.  
However, because this reference teaches carbon nanotubes structurally reading upon that instantly claimed, with respect to the claimed surface area and the claimed feature of being “an entangled type”, it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicants’ invention to reasonably expect the carbon nanotubes disclosed in Osler et al. to exhibit a volume resistivity comparable to that instantly claimed, absent the showing of convincing evidence to the contrary.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (KR 2013-0081921, Applicants’ submitted art; hereinafter “Kang et al. ‘921”).
Kang et al. ‘921 is relied upon for its teachings with respect to claims 5, 6, and 11, as stated above.  
Regarding claims 7 and 8, Kang et al. ‘921 teach drying temperatures ranging from 45°C to 80°C (paragraph [0006]), and a drying pressure of 150 mbar (paragraph [0044]).  
The temperature of 80°C disclosed in this reference shares the common endpoint of 80°C with the temperatures recited in Applicants’ claims 7 and 8.
	it is considered that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of Amer.v.Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
 
Claims 5, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (KR 2015-007267, Applicants’ submitted art; hereinafter “Kang et al. ‘267”).
Regarding claims 5 and 11, Kang et al. ‘267 teach the preparation of carbon nanotubes, wherein a supported catalyst is first prepared by 
Regarding claim 12, Example 1 of Kang et al. ‘267 depicts an embodiment in which an exemplary catalyst is prepared, having 1.172 mmol vanadium and 0.736 mmol molybdenum. 
From this teaching, the molar ratio of a sum of vanadium and molybdenum to vanadium can be determined:
1.172 mmol V + 0.736 mmol Mo = 1.908
1.908/1.172 = 1.6279
	The molar ratio of 1.6279 falls within the molar ratio range of 1/0.45 (or 2.222) to 1/0.95 (1.0526), as recited in claim 12.
Kang et al. ‘267 do not teach or suggest that the aforementioned vacuum drying is a “multi-stage drying”, as recited in claim 5.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicants’ invention to modify the vacuum drying disclosed in Kang et al. by performing said drying in multiple stages, as it has been held that the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to not patentably distinguish the processes. Ex parte Rubin .
 
Claims 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over “Synthesis and evaluation of carbon nanotubes composite adsorbent for CO2 capture: a comparative study of CO2 adsorption capacity of single-walled and multi-walled carbon nanotubes,” by Keren Osler et al. (hereinafter “Osler et al.”; Applicants’ submitted art) in view of Lee et al. (KR 10 1525879, Applicants’ submitted art).
Regarding claims 13-16 and 18, Osler et al. teach carbon nanotubes having a surface area of 225.93 m2/g, and a pore volume of 2.91 cm3/g.  See page 43 and Table 2 of Osler et al., the latter of which additionally teaches that the carbon nanotubes exhibit a pore size of 50.72 nm.
The aforementioned nanotubes also exhibit a form such that the nanotubes are “entangled with each other”; see page 44 and Figure 1(b) of Osler et al.
Regarding claim 17, Osler et al. do not explicitly teach or suggest that the aforementioned nanotubes exhibit a volume resistivity of 0.0187 Ω∙cm or less at a temperature of 25°C and a pressure of 25 kN, as recited in this claim.  

Osler et al. do not explicitly teach or suggest a positive electrode for a primary battery comprising the aforementioned carbon nanotubes a binder, as recited in claim 13, or a primary battery, as recited in claim 19.
Regarding claims 13 and 19, Lee et al. teach the feasibility in carbon nanotubes serving as a positive electrode active material in a positive electrode, said positive electrode being a component in a primary battery, wherein the positive electrode active material may further comprise a conductive polymer ("binder").  See paragraph [0042] of Lee et al.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicants’ invention to reasonably expect the nanotubes disclosed in Osler et al. to successfully and effectively function as a positive electrode in a primary battery, motivated by the teachings of Lee et al.

Claims 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Seol et al. (U. S. Patent Publication No. 2018/0219212) in view of “Synthesis and evaluation of carbon nanotubes composite adsorbent for CO2 capture: a comparative study of CO2 adsorption capacity of single-walled and multi-walled carbon nanotubes,” by Keren Osler et al. (hereinafter “Osler et al.”; Applicants’ submitted art).
Regarding claims 13 and 19, Seol et al. teach a positive electrode for a secondary battery, and a secondary battery include the same, wherein the positive electrode includes a positive electrode active material, a conductive material, and a dispersant, wherein the conductive material includes bundle-type carbon nanotubes (Abstract).  Seol et al. further teach the presence of a binder in said positive electrode.  See paragraphs [0036], [0051]-[0053], and [0101] of Seol et al.
Seol et al. do not teach or suggest the features of the carbon nanotubes, as recited in claims 13-17.
Regarding claims 13-16 and 18, Osler et al. teach carbon nanotubes having a surface area of 225.93 m2/g, and a pore volume of 2.91 cm3/g.  See page 43 and Table 2 of Osler et al., the latter of which additionally teaches that the carbon nanotubes exhibit a pore size of 50.72 nm.

Regarding claim 17, Osler et al. do not explicitly teach or suggest that the aforementioned nanotubes exhibit a volume resistivity of 0.0187 Ω∙cm or less at a temperature of 25°C and a pressure of 25 kN, as recited in this claim.  
However, because this reference teaches carbon nanotubes structurally reading upon that instantly claimed, with respect to the claimed surface area and the claimed feature of being “an entangled type”, it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicants’ invention to reasonably expect the carbon nanotubes disclosed in Osler et al. to exhibit a volume resistivity comparable to that instantly claimed, absent the showing of convincing evidence to the contrary.
Osler et al. do not explicitly teach or suggest a positive electrode for a primary battery comprising the aforementioned carbon nanotubes a binder, as recited in claim 13, or a primary battery, as recited in claim 19.	
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicants’ invention to modify the positive electrode for a primary battery and the primary battery disclosed in Seol et al. by incorporating therein carbon nanotubes having the claimed properties 
Although Seol et al. disclose a positive electrode for a secondary battery, as well as a secondary battery comprising said positive electrode, the skilled artisan would have been motivated to reasonably expect the positive electrode disclosed by the combined teachings of Seol et al. and Osler et al. to effectively and successfully function as a positive electrode for a primary battery, absent the showing of convincing evidence to the contrary.
Additionally, the limitation “for a primary battery”, as recited in claim 13, is considered a statement of intended use.
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Allowable Subject Matter
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The cited references of record do not teach or suggest the limitations of these claims.  For example, while Kang et al. ‘921 teaches multi-stage drying, this reference does not teach or suggest the limitations of claims 9 and 10 regarding the respective drying steps being performed at first and second temperatures, the second temperature being higher than the first.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The references cited but not relied upon provide technological background in the art of, inter alia, carbon nanotubes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369. The examiner can normally be reached Monday-Friday, 7 a.m. to 3:30 p.m.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        March 25, 2022